Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 21, 2022 has been entered. Claims 1, 3-10, 12-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berenguer et al (US 10,843,425) in view of Boon et al. (US 4,874,670).
Regarding claim 1, 6, 9, Berenguer discloses that, as illustrated in Fig. 2, a method of preparing a tire comprising the steps of:
(i)	providing a cured tire (Fig. 2, item 100 (col. 13, lines 31-33)), the cured tire including a first bead (Fig. 2, item 102), as second bead (not shown), a carcass (Fig. 2, item 101 (col. 13, lines 37-39)) extending from the first bead to the second bead;
(ii)	directly applying an air barrier composition (Fig. 2, item 112 (col. 14, lines 40-43); an impermeable layer of elastomeric material 112, generally known as “liner”, provides the necessary impermeability to the tyre inflation air (col. 14, lines 40-42) (related to claim 6)) to the carcass layer; and 
(iii)	directly applying a dampening member (Fig. 2, item 301 (col. 14, lines 54-60)) to the air barrier layer (by exploring the adhesive characteristics of the material itself as in the case of the sealing material (col. 14, lines 54-56)) (related to claim 9).	
Berenguer does not specifically disclose the relationship of the carcass and the bead portion in the tire like disclosed in Fig. 1 in the teachings of the applicant, an innerliner layer disposed interior to the carcass layer and applying an air barrier composition directly to at least a portion of the innerliear layer of the cured tire. 
In the same field of endeavor, tire, Boon discloses that, as illustrated in Fig. 1, carcass 12 may be reinforced with one or more cords 14 and belt 15. The cord 14 extends around beads 16 and terminates at ends 17 in the tire sidewalls. A cured rubber inner liner 18 may be adhered to the inner surface of the carcass 12 (col. 3, lines 61-65). A thin air barrier coating 20 according to this invention covers the entire inner surface of the tire 10. Coating 20 is a radiation cured elastomer obtained on curing a radiation curable composition as above described. This coating is adhered to inner liner 18 (directly) or directly to the inner surface of carcass 12 (col. 4, lines 7-13). Fig. 3 is a schematic flow diagram of a first process according to this invention, in which a photocurable coating is applied to an inner surface of a cured tire (col. 3, lines 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berenguer to incorporate the teachings of Boon to provide that a cured tire having the first and second beads, an innerliner layer disposed interior to the carcass layer and directly applying an air barrier composition to a portion of the innerliner layer of the cured tire. Doing so it would be possible to have lower air permeability, lower weight, and lower cost to the cured tire, as recognized by Boon (col. 4, lines 38-54).
Regarding claims 3-4, Berenguer discloses that, a strip of sound absorbent sponge constituted by polyurethane (col. 16, lines 62-63).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berenguer et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Sandstrom et al. (US 2011/0308705).
Regarding claim 5, Berenguer in the combination does not explicitly disclose that the dampening member is a foamed silicone rubber. In the same field of endeavor, tire, Sandstrom discloses that, the foam noise damper 45 is fixed to the inside of the innerliner radially inward of the tread, as shown in Fig. 5. … For example, silicone rubber foam and the like can be used ([0054]). The claimed foamed silicone rubber would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.    
 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berenguer et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Dubos et al (US Patent No. 8,534,331).
Regarding claims 7-8, the combination discloses that the method of preparing a tire having the dampening members. However, the combination does not explicitly disclose that the air barrier composition includes a first phase with polyurethane and a second phase with a polysulfide elastomer (i.e., a phase-separated blend of elastomer and thermoplastic resin). In the same field of endeavor, tire, Dubos discloses that, wherein the inner sealant layer is comprised of: (B) polyurethane; and wherein the air permeation resistant film is comprised of thermoplastic material containing a dispersion of elastomer domains; … wherein the elastomer domains are optionally comprised of at least sulfur curable diene-based elastomer (e.g. polysulfide rubber) (col. 2, lines 30-40). Thus, Dubos discloses that, the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Dubos to provide that the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. Doing so would be possible to promote a resistance to its rupturing caused by a penetrating object, as recognized by Dubos (col. 2, lines 1-6).
Claims 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berenguer et al in view of Boon et al. (US 4,874,670).
Regarding claims 10, 14, Berenguer discloses that a pneumatic tire includes (i) a tread (Fig. 2, item 109 (col. 14, line 18)); (ii) a carcass (Fig. 2, item 101); (iv) an air barrier layer (Fig. 2, item 112 (col. 14, lines 40-43) (related to claim 14)) directly disposed on at least a portion of the carcass to form an assembly consisting of the air barrier layer and a dampening member (Fig. 2, item 301 (col. 14, lines 57-59)); and where the dampening member is directly disposed on the air barrier layer (col. 14, lines 54-56). Because the tire (Fig. 2, item 100) is cured as illustrated in Fig. 2 (col. 13, lines 31-33), the dampening member is directly disposed on the air barrier layer, wherein the composition of the dampening member is not sulfur crosslinked to the air barrier layer. 
However, Berenguer does not specifically disclose an innerliner layer disposed interior to the carcass layer and applying an air barrier composition to a portion of the innerliner layer of the cured tire. In the same field of endeavor, tire, Boon discloses that, as illustrated in Fig. 1, carcass 12 may be reinforced with one or more cords 14 and belt 15. The cord 14 extends around beads 16 and terminates at ends 17 in the tire sidewalls. A cured rubber inner liner 18 may be adhered to the inner surface of the carcass 12 (col. 3, lines 61-65). A thin air barrier coating 20 according to this invention covers the entire inner surface of the tire 10. Coating 20 is a radiation cured elastomer obtained on curing a radiation curable composition as above described. This coating is adhered to inner liner 18 (directly) or directly to the inner surface of carcass 12 (col. 4, lines 7-13). Fig. 3 is a schematic flow diagram of a first process according to this invention, in which a photocurable coating is applied to an inner surface of a cured tire (col. 3, lines 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berenguer to incorporate the teachings of Boon to provide that a cured tire having the first and second beads, an innerliner layer disposed interior to the carcass layer and applying an air barrier composition to a portion of the carcass layer of the cured tire. Doing so it would be possible to have lower air permeability, or lower weight and cost, or both to the cured tire, as recognized by Boon (col. 4, lines 38-54). 
Regarding claim 12, Berenguer discloses that, a strip of sound absorbent sponge constituted by polyurethane (col. 16, lines 62-63).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berenguer et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Sandstrom et al. (US 2011/0308705).
Regarding claim 13, Berenguer in the combination does not explicitly disclose that the dampening member is a foamed silicone rubber. In the same field of endeavor, tire, Sandstrom discloses that, the foam noise damper 45 is fixed to the inside of the innerliner radially inward of the tread, as shown in Fig. 5. … For example, silicone rubber foam and the like can be used ([0054]). The claimed foamed silicone rubber would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berenguer et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Dubos et al (US Patent No. 8,534,331).
Regarding claim 15, the combination discloses that the method of preparing a tire having the dampening members. However, the combination does not explicitly disclose that the air barrier composition includes a first phase with polyurethane and a second phase with a polysulfide elastomer (i.e., a phase-separated blend of elastomer and thermoplastic resin). In the same field of endeavor, tire, Dubos discloses that, wherein the inner sealant layer is comprised of: (B) polyurethane; and wherein the air permeation resistant film is comprised of thermoplastic material containing a dispersion of elastomer domains; … wherein the elastomer domains are optionally comprised of at least sulfur curable diene-based elastomer (e.g. polysulfide rubber) (col. 2, lines 30-40). Thus, Dubos discloses that, the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Dubos to provide that the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. Doing so would be possible to promote a resistance to its rupturing caused by a penetrating object, as recognized by Dubos (col. 2, lines 1-6).
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered.
In response to applicant’s arguments in claim 1 that in the teachings of Tanno, the fastener 11 and the second fastener 21 serve to connect the affixture 20 such that the affixture 20 is not directly applied on the resin layer 4, it is not persuasive. 
For one of ordinary skill in the art, it is understandable that when the air barrier directly or indirectly is attached to the innerliner layer of the cured tire, there is an attaching (or bonding) media or agent or medium formed between the air barrier and the innerliner layer to secure the attachment. 
In the specification of Applicant, “directly” and “indirectly” are defined for applying the dampening member to the internal surface of the tire. For directly applying the dampening element to the air barrier layer, the air barrier composition has a degree of tack and one or more properties of the air barrier coating composition, such as the viscosity of the air barrier coating composition, is modified in order to achieve improved tack properties that facilitate adhesion of the dampening element. Here, the material forming tack in the air barrier plays bonding function as required. There are no specific dimensions about the bonding (tack) material in the disclosure of Applicant.  
For indirectly applying the dampening member to the internal surface of the tire, Applicant disclose that, the skilled person will be able to readily determine an appreciate method for applying the adhesive layer depending on the nature of the adhesive. Thus, Applicant excludes applying an adhesive layer as “directly” and the fastener 11 and the second fastener 21 in the teachings of Tanno meet this requirement. 
Regarding arguments that under the broadest reasonable interpretation of independent claims 1 and 10, the present recitation of the dampening member being directly applied to the air barrier must be interpreted as the dampening member being immediately next to the air barrier layer, it is not persuasive. 
Tanno discloses that, the thermoplastic elastomer composition described above is formed into a sheet or film state and used in tire molding in this state. However, an adhesive layer may be laminated in order to increase adhesion of the sheet or film to the adjacent rubber ([0065], lines 1-5). A thickness of the adhesive layer is not particularly limited, but is preferably small in order to reduce tire weight; and is preferably from 5 micron to 150 micron ([0065], lines 1-3 from bottom). If 5 micron thickness of the adhesive is applied between the dampening member and the air barrier layer, it would be reasonable to say the dampening member being immediately next to the air barrier layer. However, based on the definition of “indirectly” in the teachings of Applicant, the adhesive excludes as “directly”. In other words, Applicant’s claimed languages of “directly” and “indirectly” are broad.   
	In order to advance the prosecution of the application, in this office action, Berenguer et al (US 10,843,425) replaces Tanno as the base reference. Berenguer discloses that, as illustrated in Fig. 2, the additional component (such as the sound absorbent layer 301) is made to adhere to the radially inner surface 113 of the impermeable elastomeric material layer (i.e., the air barrier layer) directly by exploiting the adhesive characteristics of the material itself as in the case of the sealing material (col. 14, lines 51-56).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742